DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 30 March 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 February 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 02 February 2021, entered pursuant to the Request for Continued Examination (RCE) filed on 30 March 2021.  As directed by the amendment: claims 1 & 12 have been amended, claims 11 & 19 have been cancelled, and no claims have been added.  Thus, claims 1-10, 12-18 & 20 are presently pending in this application, with claims 12-18 & 20 currently withdrawn as directed to a non-elected invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
about" in claims 6 & 7 (i.e. “about 90 grams” and “about 0.065 inches”) is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 6 recites “wherein the fluid conduit has a weight of about 90 grams per meter or less”. As claim 1 recites that the second portion of the fluid conduit comprises first and second sections comprising different numbers of layers (i.e. because the conduit has a longitudinally heterogeneous construction), it is unclear if the limitation of claim 6 is requiring:
the entire conduit must have a consistent weight (e.g. the portions of the conduit with the first section weight the same as the portions of the conduit with the second section, despite having a different number of layers); 
the weight of the conduit may differ along its length (e.g. between heterogeneous sections) so long as the weight along every portion remains below 90 grams per meter or less; or
the total average weight of the conduit divided by its length is 90 grams per meter or less (e.g. so that some sections of the conduit may weigh more than 90 grams per meter but, when averaged with the remaining lighter sections of conduit, the overall conduit weighs less than 90 grams per meter). 
 
Claim 7 recites “wherein a combined thickness of the first portion and the second portion is about 0.065 inches”. As claim 1 recites that the second portion of the fluid conduit comprises first and second sections comprising different numbers of layers (i.e. because the conduit has a longitudinally heterogeneous construction), it is unclear if the limitation is requiring that the thickness of the conduit at portions having the first section and portions having the second section are equal, despite having a different number of layers; or of this claim requires only that 

Claim 8 recites “wherein the plurality of layers includes at least 5 layers”, however, claim 1 states that a first section has “a first number of the plurality of layers” and a second section has “a second number of the plurality of layers”. It is unclear if the limitation of claim 8 requires that both the first and second sections must have at least 5 layers, or if it is sufficient that, for example, the second section has at least 5 layers while the first section may have a number less than 5 layers (e.g. the first section comprises a subset of 1, 2, 3 or 4 layers of the 5+ total layers of the plurality of layers). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2 & 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Le Morvan (US 2014/0085766 A1) in view of Ciolczyk et al. (US 2010/0147446 A1; hereafter Ciolczyk) and McGrath et al. (US 2012/0325360 A1; hereafter McGrath). 
Regarding claim 1, Le Morvan discloses (figs. 1-3) a fluid conduit (10), comprising: 
a first portion (26; see fig. 3); and 
a second portion (14) disposed at least partially around the first portion; 
wherein the first portion includes a thermoplastic (para. 27, lines 11-14); 
wherein the second portion includes a plurality of layers (para. 24, lines 4-5: “at least two outer structural layers 14”) formed via fiber reinforced thermoplastic tape, fiber reinforced thermoplastic tows, and/or fiber reinforced thermoplastic fabric (see tape wrapping in figs. 1, 3 & 4; para. 24, lines 5-19: “each outer structural layer 14 comprising resin and reinforcement fibers....The type of resin used may include…other thermoplastic materials…”). 

Regarding the limitation wherein the first portion includes “an extruded thermoplastic material”, it is noted that Le Morvan discloses that “the inner structural layer 26 may form a thermoplastic core that may be formed in to pipes 12 with nonlinear shapes… In some embodiments, the inner structural layer 26 is formed into the desired shape prior to coupling with the outer structural layers 14” (para. 27, lines 11-16).
While Le Morvan does not explicitly disclose that the thermoplastic is an extruded thermoplastic, as set forth in MPEP § 2113, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious 
In the instant case, the conduit of Le Morvan (as otherwise modified below) appears to be substantially identical to the claimed invention, notwithstanding the method of production of the first portion. Based upon the current record, it does not appear that forming the first portion via extrusion would be expected to impart any distinctive or otherwise unexpected structural characteristics to the conduit. To promote compact prosecution, an additional teaching in view of Ciolczyk on this issue is provided below. 
Le Morvan does not explicitly disclose the additional limitations wherein the second portion includes a first section having a first number of the plurality of layers, the second portion includes a second section having a second number of the plurality of layers, and the first number is different than the second number; and wherein the first section extends between one end of the fluid conduit and an intermediate location, the second section extends between the intermediate location and another end of the fluid conduit, and a fitting is provided at each of the one end and the other end.

Ciolczyk teaches (figs. 1 & 3) a fluid conduit (2), comprising: a first portion (4); and a second portion (5) disposed at least partially around the first portion; wherein the first portion includes an extruded thermoplastic (para. 58); wherein the second portion includes a plurality of layers (e.g. para. 20) formed via fiber reinforced thermoplastic fabric (e.g. para. 19 & 43), wherein a fitting (generally indicated at 3 in fig. 3) is provided at each of the one end and the other end (as shown in fig. 1; para. 48).
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid conduit disclosed by Le Morvan by forming the thermoplastic of the first portion by extrusion, in view of the teachings of Ciolczyk, as the use of a known technique (forming a thermoplastic first portion of a fluid 
It would have been further obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid conduit disclosed by Le Morvan by providing a fitting at each of the one end and the other end, in view of the teachings of Ciolczyk, to enable the ends of the fluid conduit to be operatively connected to additional conduits or other devices; or otherwise obvious as the use of a known technique (providing each end of a fluid conduit with a fitting, as in Ciolczyk) to improve a similar device (e.g. the fluid conduit of Le Morvan) in the same way.

Ciolczyk further teaches that “the number and thickness” of the layers of the second portion (i.e. the reinforcing means 6 comprising the reinforcement layer 5) may be adjusted to regulate the mechanical properties (e.g. pressure resistance and/or rigidity) of the conduit and that such adjustments can be provided in particular locations along the conduit (“…by placing reinforcements in very precise places in the form of localized sleeves”; para. 18). 
In other words, Ciolczyk teaches that second portion could include a first section having a first number of the plurality of layers (i.e. a portion of the fluid conduit without such a localized sleeve) and a second section having a second number of the plurality of layers (i.e. a portion of the fluid conduit comprising such a localized sleeve), and the first number is different than the second number.

McGrath teaches (fig. 1) a conduit comprising first sections having a first number of layers (i.e., the darker shaded portions without sleeves) and second sections having a second number of the layers (i.e. lighter shaded portions with sleeves; e.g. sleeves 24), and the first number is different than the second number (i.e. the second sections having at least one additional layer as provided by the sleeve).


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid conduit of Le Morvan such that the second portion includes a first section having a first number of the plurality of layers and a second section having a second number of the plurality of layers, the first number being different than the second number; wherein the first section extends between one end of the fluid conduit and an intermediate location, the second section extends between the intermediate location and another end of the fluid conduit, in view of the teachings of Ciolczyk and McGrath, to provide additional reinforcement / rigidity to the second section between such an intermediate location and the respective end of the conduit, as may be required for a particular application, while minimizing the overall conduit weight and/or maintaining a particular degree of flexibility for the first section by not providing the additional reinforcement thereto (i.e., where such additional reinforcement is not required for the first section for a particular application), especially considering that Ciolczyk teaches that such localized sleeves may be provided to alter the mechanical properties of a particular conduit location, and that McGrath teaches that reinforcement sleeves can be provided between an intermediate location and an end fitting, but need not be provided at every end fitting of a particular conduit. 
As a result, all of the limitations of claim 1 are met, or otherwise rendered obvious. 



claim 2, the fluid conduit of Le Morvan reads on the additional limitations wherein the first portion and the second portion are substantially rigid (para. 26: “the combination of resin, fiber orientation, and pipe geometry result in a pipe design having sufficient rigidity to satisfy aircraft vibration requirements…”) and include concentric cylindrical cross-sections (as shown in fig. 2 & 3).

Regarding claims 5-7 (as understood), wherein the fluid conduit includes a burst pressure of at least 23,000 psi (claim 5); wherein the fluid conduit has a weight of about 90 grams per meter or less (claim 6); or wherein a combined thickness of the first portion and the second portion is about 0.065 inches (claim 7), Le Morvan discloses that “the wall thickness… is determined with respect to the pipe pressure and vibration requirements” (para 25, lines 7-9).
As such, while Le Morvan does not explicitly disclose the limitations wherein the burst pressure is at least 23,000 psi, wherein the fluid conduit has a weight of about 90 grams per meter or less, or wherein a combined thickness of the first portion and the second portion is about 0.065 inches, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid conduit disclosed by Le Morvan, in view of the suggestion of Le Morvan that such wall thickness is based on pipe pressure and vibration requirements, to have any reasonable burst pressure as required for a particular application, including wherein the burst pressure is at least 23,000 psi, by selecting a wall thickness to be of any reasonable thickness, including about 0.065 inches, and further considering routine aerospace engineering factors such as material strength vs. weight to minimize mass, such that the weight of the conduit may be, for certain applications and fluid conduit dimension, about 90 grams per meter or less. 
Further regarding the limitations above, as best understood, it appears that burst pressure, fluid conduit weight, and wall thickness are each related to the size/proportion of a particular implementation of the fluid conduit. As set forth in MPEP § 2144.04(IV)(B), it has been 
As a result, the limitations of claims 5-7 are met, or otherwise rendered obvious. 

It is noted that Ciolczyk also recognizes the importance / benefits of reduced conduit weight (para. 2, lines 3-7; para. 4, lines 4-8; para. 35, lines 10-16); and further suggests that the thickness of the conduit may be adjusted to regulate the mechanical properties (e.g. pressure resistance and rigidity) of the conduit in particular locations (para. 18). 
 See also Sarkar et al. (US 2014/0182734; hereafter Sarkar) which teaches that it is desirable for a similar hose to have a minimum burst pressure of 20,320 psi (para. 30). 

Regarding claim 8 (as understood), Le Morvan discloses that at least two layers are included in the plurality of layers (para. 24, lines 4-5), and that “one of ordinary skill in the relevant art will understand that any suitable overlapping arrangement may be used depending on the number of outer structural layers 14” (last 4 lines of para. 24). 
While Le Morvan does not explicitly disclose that the plurality of layers includes at least 5 layers, Le Morvan suggests that least two layers should be provided. The disclosed range (i.e. at least two) overlaps with the claimed range (i.e. at least 5). As set forth in MPEP § 2144.05(I), a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. Furthermore, as set forth in MPEP § 2144.04 (VI)(B), mere duplication of parts (i.e. the layers, in the instant case) has no patentable significance unless a new and unexpected result is produced.
See also Odru et al. (US 5,499,661; hereafter Odru) which teaches (sole figure) a second portion having seven layers.
claim 9, the fluid conduit of Le Morvan reads on the additional limitations wherein the first portion and the second portion are rigid (para. 26: “the combination of resin, fiber orientation, and pipe geometry result in a pipe design having sufficient rigidity to satisfy aircraft vibration requirements…”) and include one or more bends (see bent configuration in fig. 4; para. 27, lines 11-16).
It is noted that Ciolczyk also teaches first (4) and second (5) portions of a fluid conduit including one or more bends (figs. 1 & 3; see also abstract & paras. 1, 9 & 10). 

Regarding claim 10, the fluid conduit of Le Morvan reads on the additional limitations wherein the first portion and the second portion are substantially cylindrical (see figs. 1-3) and disposed concentrically with each other (as shown in fig. 3; each concentrically disposed about axis 22; see para. 25).

Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Le Morvan in view of Ciolczyk and McGrath as applied to claim 1 above, and further in view of Mapkar et al. (US 2016/0090469 A1; hereafter Mapkar).
Regarding claims 3 & 4, Le Morvan does not explicitly disclose the additional limitations wherein the fiber reinforced thermoplastic tape, fiber reinforced thermoplastic tows, and/or fiber reinforced thermoplastic fabric include nano-additives and/or micro-additives (claim 3), or wherein the nano-additives and/or micro-additives adjust an electrical conductivity of the fluid conduit (claim 4).
Mapkar teaches (see abstract & para. 27) that a polymer may include nano-additives and/or micro-additives, and that such a material may be used to make non-metallic parts, including tubes and hoses, for use in aircraft (e.g. such as the tube disclosed by Le Morvan). Mapkar further suggests that these components must have particular properties, including 
Finally, Mapkar suggests that “a multifunctional polymer composite may be tailored to suit the specific properties required of the part…” (para. 37, lines 10-12). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid conduit disclosed by Le Morvan by forming the fiber reinforced thermoplastic tape, fiber reinforced thermoplastic tows, and/or fiber reinforced thermoplastic fabric (i.e. the second portion) to include nano-additives and/or micro-additives (as in claim 3), such that the additives adjust an electrical conductivity of the fluid conduit (as in claim 4), in view of the teachings of Mapkar, to enable the material properties of the fluid conduit to be tailored to a particular application’s requirements, as further suggested by Mapkar, or otherwise as the use of a known technique (providing such additives to a thermoplastic component such as a fluid conduit, as in Mapkar) to improve a similar device (e.g. the fluid conduit of Le Morvan, also intended for aerospace applications) in the same way. 
As a result, the limitations of claims 3 & 4 are met or otherwise rendered obvious.
Response to Arguments
Applicant's arguments filed on 02 February 2021 have been fully considered. 
Applicant’s Request for Continued Examination (RCE) filed on 30 March 2021 does not appear to have included any additional remarks or arguments, including any response to the Advisory Action mailed 16 February 2021. 
The Advisory Action explained that applicant’s arguments contending that the term "about" as used in claim 6 & 7 is definite are not found to be persuasive. For convenience, the relevant response from the Advisory Action is reproduced below. 
With respect to the argument that "a skilled artisan would understand that the term... means that the recited values allow for standard tolerances...", this argument was addressed in the previous Office Action mailed 05 November 2020. In short, there is nothing in the 
With respect to the applicant's next point referencing MPEP 2173.05(b)(III)(A), the Examiner notes that MPEP 2173.05(b)(III)(A) cited by the applicant further states "However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term 'about.'"(citing to Amgen, Inc. v. Chugai Pharmaceutical Co.). As stated previously, the specification, claims, and prosecution history do not appear to provide any indication as to what range is covered by "about", beyond the applicant's remarks that the term covers "standard tolerances" which is also vague. 
Regarding the applicant's arguments directed to the 35 USC 102 & 103 rejections, the applicant’s claim amendments have overcome the grounds of rejection set forth in the previous action, however, new or amended grounds of rejection have been presented in this action, as necessitated by the applicant’s amendments. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Richard K. Durden/Examiner, Art Unit 3753            

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753